Citation Nr: 1646028	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-27 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for idiopathic cold agglutinin autoimmune hemolytic anemia (claimed as a blood disorder), to include as secondary to service-connected irritable bowel syndrome. 

2. Entitlement to service connection for a hives/skin condition. 

3. Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to June 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2011 and April 2012 substantive appeals, the Veteran requested a Travel Board hearing on these issues.  The record does not demonstrate that the RO scheduled the requested hearing.  Therefore, a remand is required to schedule the Veteran for a Travel Board hearing so that he may provide evidence in support of his claims.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at his local RO addressing the issues of entitlement to service connection for a blood disorder, hives/skin condition, and a left knee disability.  Once scheduled, the RO must inform the Veteran and his representative of the date and time of the scheduled hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




